                                          Case 4:19-cv-03004-YGR Document 50 Filed 01/15/20 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    INTERNATIONAL PETROLEUM PRODUCTS                  CASE NO. 19-cv-03004-YGR
                                        AND ADDITIVES COMPANY, INC.,
                                   7
                                                     Plaintiff,                           ORDER VACATING HEARING
                                   8
                                               vs.
                                   9
                                        BLACK GOLD S.A.R.L.,
                                  10
                                                     Defendant.
                                  11

                                  12          Currently pending before the Court is petitioner’s motion for attorneys’ fees and costs.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 44.) Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the

                                  14   Court finds the motion is appropriate for decision without oral argument. Accordingly, the Court

                                  15   VACATES the hearing set for January 21, 2020. The Court will issue a written decision.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 15, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  19                                                      UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
